Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 8-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 discloses a decoding method comprising: finding whether a constrained intra prediction is used from a syntax element in a video stream; determining a prediction mode of the current block; constructing reference samples; generating a prediction block from the reference samples and the prediction mode; wherein the reference samples include a left and a right reference sample; wherein the left reference samples belong to a reconstructed block adjacent to the left edge of the current block and the right reference samples belong to a reconstructed block adjacent to the right edge of the current block; wherein a prediction sample of a current sample is generated by using 5 reference samples among the constructed reference samples in case of a non-directional prediction mode; wherein the 5 reference samples include a top reference sample, two of the left reference samples and one of the right reference samples; wherein the two left reference samples include a bottom-most reference sample among the left reference samples; wherein the bottom-most reference sample position is defined by (-1, H-1) with respect to a top-left sample, where H is the height of the block.  
The reference of Lee et al. (US PGPub 2019/0281290 A1) teaches a method of video decoding using constrained intra prediction with determination of prediction modes and constructing reference samples in order to generate prediction block from the reference samples Lee et al. also teach the position of the bottom-most reference sample (-1, H-1) with respect to a top-left sample, where H is the height of the block. However, the reference fail to teach explicitly that the right reference samples belong to a reconstructed block adjacent to the right edge of the current block. Although the reference of Son et al. (US PGPub 2018/0309984 A1) teach, in the same field of endeavor, a reference sample to the right edge or boundary of the current block, but the reconstruction process uses virtual reference samples to the right edge of the current block. The reference of Jun et al. (US PGPub 2019/0166375 A1) teach, in the same field of endeavor, arbitrary samples being generated by weighted sum of second reference samples, but it fails to teach that the right reference samples belong to a reconstructed block adjacent to the right edge of the current block. As a result Lee et al. alone or in combination with Son et al. and Jun et al. fail(s) to teach all the elements of the independent claim 1 and therefore stands allowable. For the same reason as mentioned above, the independent claim 12, which is an encoding method claim of the corresponding decoding method claim 1, and independent claim 13, which is a CRM claim of the corresponding method claim 1 or method claim 12, stand allowable. Rest of the claims are directly or indirectly dependent on the independent claims and therefore stand allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAINUL HASAN whose telephone number is (571)272-0422.  The examiner can normally be reached on MON-FRI: 10AM-6PM, Alternate FRIDAYS, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JAY PATEL can be reached on (571)272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mainul Hasan/
Primary Examiner, Art Unit 2485